Pfeifer, J.,
dissenting. I dissent from the majority’s decision because it is untrue to Ohio’s long-arm statute and will result in an increase in forum shopping.
Ohio’s long-arm statute extends personal jurisdiction “as to a cause of action arising from the person’s * * * [transacting any business in this state.” (Emphasis added.) R.C. 2307.382. That is, personal jurisdiction is extended on a cause-of-action basis. I do not agree with the majority that once long-arm jurisdiction attaches to one 'cause of action that Civ.R. 18 allows joinder of other *189claims that did not arise in Ohio. That holding is contrary to the language of R.C. 2307.382(C): “When jurisdiction over a person is based solely upon this section, only a cause of action arising from the acts enumerated in this section may be asserted against him.” (Emphasis added.) There has been no evidence presented that Mr. K’s eleven telephone accounts in New York and Pennsylvania arose from Mr. K’s doing business in Ohio.
The facts of this case demonstrate that forum shopping is the sole reason for appellant’s filing in Ohio. Appellant’s in-house counsel acknowledged in oral argument that Sprint — headquartered in Kansas City — sued Mr. K’s in Ohio because Sprint’s counsel was admitted to practice in Ohio, but not in New York, where Mr. K’s is headquartered. Sprint did not want to incur the expense of hiring outside counsel.
This case was brought in Ohio for all the wrong reasons. The majority decision encourages litigants to forum shop in the future for causes of action without connection to Ohio.